Opinion issued October 4, 2012




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00559-CR
                           ———————————
                           JOSE QUIROZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1296576


                         MEMORANDUM OPINION

      On June 12, 2012, the trial court sentenced appellant, Jose Quiroz, and he

filed a notice of appeal. On July 12, 2012, appellant timely filed a motion for new

trial which the trial court granted on August 24, 2012. The granting of a motion
for new trial restores the case to its position before the former trial. See TEX. R.

APP. P. 21.9(b). The appeal was rendered moot by the order granting a new trial.

See TEX. R. APP. P. 21.9(b). Therefore, appellant has filed a motion to dismiss the

appeal. See TEX. R. APP. P. 42.2.

      Accordingly, we grant appellant’s motion and dismiss the appeal as moot.

See TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1(c).

                                    PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2